Citation Nr: 9903255	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-16 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for bipolar 
disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1992 to May 
1996.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an October 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection and 
assigned a 50 percent disability evaluation for bipolar 
disorder but denied service connection for a chronic right 
knee disability.  The veteran was informed of this decision, 
as well as of his procedural and appellate rights, by letter 
from the RO, dated October 28, 1996.  He filed a timely 
notice of disagreement, and was issued a statement of the 
case (SOC) as to both issues in January 1997.  The RO 
received the veteran's substantive appeal as to his increased 
rating claim only in May 1997.  The veteran was thereafter 
granted an increased rating to 70 percent by rating decision 
and supplemental statement of the case (SSOC) issued in 
October 1997.  Parenthetically, it is noted that on November 
7, 1996, various amendments became effective as to sections 
of the VA Schedule for Rating Disabilities pertaining to 
Mental Disorders.  The RO informed the veteran of these new 
regulations in the January 1997 SOC and subsequent SSOC.

By rating decision issued in May 1998, the RO granted the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.

After a contemporaneous review of the procedural history of 
this case, the Board concludes that the veteran's claim for 
service connection for a chronic right knee disability has 
not been properly developed for appellate consideration.  
Under the applicable regulation, an appeal consists of a 
timely filed NOD in writing and after a SOC [or SSOC] has 
been furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (1998).  In the instant case, the veteran filed a 
timely NOD as to the denial of his claim for service 
connection, and was thereafter issued a SOC in January 1997.  
However, his May 1997 VA Form 9, Appeal to the Board, did not 
mention his right knee disability claim.  Moreover, a review 
of the record reveals that neither the veteran, nor his 
representative, submitted a statement within the remainder of 
the 1-year delimiting period from notification of the adverse 
decision (ending October 28, 1997) that can be reasonable 
construed as any substantive appeal as to this issue.  See 
38 C.F.R. § 20.302(b) (1998).

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  The United States Court of Veterans 
Appeals (Court) has stated that jurisdiction does indeed 
matter, and it is not "harmless" when the VA during the 
adjudication process fails to consider the threshold 
jurisdictional issues.  Under the circumstances, the failure 
to file a timely substantive appeal as to the denial of his 
claim for service connection for a chronic right knee 
disability is fatal, and the Board lacks jurisdiction to 
address the appeal as to this issue.  See McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).


FINDING OF FACT

The veteran's bipolar disorder is "severe" in nature, and 
is primarily manifested by impaired social functioning, with 
dissociative symptoms including a dysphoric mood, sad affect, 
judgment problems and paranoid ideations, productive of a 
Global Assessment of Functioning (GAF) score of 55.


CONCLUSION OF LAW

The schedular criteria for an increased disability evaluation 
for bipolar disorder are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.7, 4.129, 4.130, Diagnostic Code 9206 (1996); and § 
4.126(a), Diagnostic Code 9432 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of entitlement to a disability evaluation 
in excess of 70 percent for bipolar disorder, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Generally, a claim for an increased evaluation is considered 
to be well grounded.  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  As noted above, the RO 
granted service connection and assigned a 50 percent 
disability evaluation for bipolar disorder by rating decision 
issued in October 1996.  In October 1997, the veteran was 
granted an increased rating to 70 percent, effective August 
19, 1997.

Effective November 7, 1996, 38 C.F.R. § 4.126 provides that 
evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Under the applicable criteria, a 70 percent rating is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
required when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. Part 4, Code 9432 (1998).

Significantly, however, the veteran had a claim pending at 
the time of the regulatory change.  As such, the Board will 
also consider the version of the regulation in effect prior 
to November 7, 1996, which provided that psychotic disorders, 
to include a bipolar disorder, which produce severe 
impairment of social and industrial adaptability due to a 
psychotic disorder warrants a 70 percent disability rating.  
A psychotic disorder manifested by active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability warrants a 100 percent disability rating.  38 
C.F.R. Part 4, Code 9206 (1996).

In the instant case, a December 1996 VA hospital summary 
shows that the veteran was admitted, on a voluntary basis, 
for stabilization of depression and mood swings.  His 
condition at discharge was noted to be stable and improved.  
There was no indication of suicidal or homicidal ideations, 
or danger to self or others.  He was noted not to meet that 
criteria for involuntary retention in the hospital.  The 
discharge Axis I diagnosis was mixed-type bipolar disorder.  
The GAF score at the time of admission was 55, with the 
highest level of functioning in the past year noted to be 60.

A review of the record also reveals that the veteran was last 
afforded a VA examination for compensation and pension 
purposes in August 1997.  On evaluation of the veteran, the 
examiner noted that he had difficulty with eye to eye contact 
and was reluctant to answer questions.  The veteran talked 
low and answered in short sentences in a soft voice.  When 
asked to evaluate himself emotionally, from 0 being extremely 
happy to 10 being extremely sad, he said that it fluctuates 
and that he could not do that; he also noted that at times he 
is very happy and at times he is very sad.  He further 
elaborated on that by saying that one day he wanted to have 
sex with his girlfriend, and the next day he did not want to 
have sex with his girlfriend because the sound of her voice 
was irritating to him.  His mood was noted to be dysphoric 
and his affect sad.  Orientation was noted to be excellent.  
The examiner indicated that the veteran knew time, date, 
place and person.  His memory was excellent for three 
objects, recalling them after five minutes without 
difficulty.   His general information of five large cities 
was good.  Mathematical problems were good, and he could 
interpret the more difficult questions, such as the 
difference between dwarf and child, character and reputation, 
poverty and misery, easily.  In regard to the word 'misery,' 
the veteran stated that he sometimes thinks that the whole 
world is miserable, but then he thinks that perhaps it was 
just he.  The examiner further indicated that the veteran 
does have evidence of paranoid ideation.  The veteran stated 
that he sometimes thinks that someone is out to get him.  He 
also stated that he is afraid that he is going to snap and 
hurt or kill somebody.  It was further noted that after the 
initial questioning and interview, the veteran became rather 
verbose and talked about a number of things.  He talked about 
the fact that he was a dishwasher in a bar where his father 
worked, and that he heard someone telling his father that 
they thought that there was something wrong with his son and 
that he seemed weird.  The veteran also mentioned the fact 
that he had been laid off of seven jobs since being 
discharged from the service, all in the period of a few 
months.  He stated that he feels threatened often, and that 
he knows that there are people who are staring at him and 
talking about him.  He also worries about being violent.  The 
veteran reported that he once woke up, and his hands were 
around his girlfriend's throat.  He noted that at times he 
wants to hurt everybody, and at other times he does not want 
to hurt anybody.  The veteran further indicated that he 
watches the news, and that people who commit rape should be 
severely punished.  It was also noted that at times, the 
veteran has been suicidal.  In 1996, he started thinking 
about how he could kill himself by jumping in front of a car, 
and was hospitalized.  The Axis I diagnosis was bipolar 
disorder.  The GAF score was 55, indicative of serious 
symptoms from suicidal ideation to severe impairment, 
socially and occupationally.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that an increased disability rating, 
under either the "old" or "new" mental disorders 
regulations, is not warranted.  The objective evidence 
clearly reveals that the veteran manifests severe 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  Consequently, the Board is satisfied, 
having reviewed the entire record to include the most recent 
VA psychiatric examination, that the veteran's mental 
disorder does not manifest itself in such totally 
incapacitating psychoneurotic symptoms, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with all daily activities, as to produce 
total occupational impairment.  Although he was noted to have 
difficulty with eye to eye contact, was reluctant to answer 
questions, talked low and answered in short sentences in a 
soft voice, the veteran knew time, date, place and person.  
His memory was excellent for three objects, recalling them 
after five minutes without difficulty.   His general 
information of five large cities was good.  Mathematical 
problems were good, and he could interpret the more difficult 
questions, such as the difference between dwarf and child, 
character and reputation, poverty and misery, easily.  While 
it was also noted that the veteran has paranoid and suicidal 
ideations, there is no indication that there is a persistent 
danger of the veteran hurting himself and others.  The Axis I 
diagnosis was bipolar disorder.  His GAF score was 55.  While 
the examiner indicated that this score represented serious 
symptoms from suicidal ideation and severe impairment 
socially and occupationally, given the veteran's functional 
cognition and organized thoughts, the Board finds that a 
schedular evaluation in excess of 70 percent is not 
justified.  Moreover, the Board observes that application of 
the extraschedular provisions under 38 C.F.R. § 3.321(b) 
(1998) is moot, as the RO has previously granted a total 
rating based on individual unemployability due to the 
veteran's service-connected disability.  See 38 C.F.R. § 4.17 
(1996) and (1998).

Inasmuch as the effective date of the veteran's 70 percent 
disability evaluation (August 19, 1997) is after the date of 
regulatory change (November 7, 1996), the Board finds that 
the provisions of 38 C.F.R. § 4.16(c) (1996) are not for 
consideration.  See also Sabonis v. Brown, 6 Vet. App. 426 
(1994) (in those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lacks 
entitlement under the law).

	(CONTINUED ON NEXT PAGE)



In sum, it is the finding of the Board that the criteria for 
an increased disability rating for bipolar disorder, both 
prior to and after the regulatory change on November 7, 1996, 
have not been met.


ORDER

An increased disability rating for bipolar disorder is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 10 -


